Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 1 of 48                   PageID #: 1238



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

 KATHERINE VEILLEUX,                           )
 JENNIFER CHON, ROCKY COAST                    )
 FAMILY ACUPUNCTURE, P.A.,                     )
 and JAMES TILTON, individually and            )
 on behalf of all others similarly situated,   )
                                               )
                Plaintiffs                     )
 v.                                            )       Civil Action No. 1:16-cv-571-NT
                                               )
 ELECTRICITY MAINE, LLC,                       )
 PROVIDER POWER, LLC,                          )
 SPARK HOLDCO, LLC,                            )
 KEVIN DEAN, and EMILE CLAVET,                 )
                                               )
                Defendants                     )

      THIRD AMENDED CLASS ACTION COMPLAINT AND JURY TRIAL DEMAND
                     (INJUNCTIVE RELIEF REQUESTED)

        NOW COME the Plaintiffs, Katherine Veilleux, Jennifer Chon, Rocky Coast Family

 Acupuncture, P.A., and James Tilton, individually and on behalf of all others similarly situated,

 and allege the following as their Third Amended Complaint against Defendants Electricity Maine,

 LLC, Provider Power, LLC, Spark HoldCo, LLC, Kevin Dean, and Emile Clavet:

                                          INTRODUCTION

        1.      Defendant Electricity Maine, LLC, is a competitive electricity supplier. Since

 2011, Defendants have used Electricity Maine to overcharge Maine consumers for electricity

 supply services through fraudulent bait-and-switch and door-to-door sales schemes.


                                                   1
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 2 of 48                      PageID #: 1239



        2.      In February 2018, the Maine Public Utilities Commission released a report

 calculating Defendants’ overcharges at $58 million.

        3.      This civil action seeks to remedy the significant financial harm caused by

 Defendants’ fraudulent, deceptive, and unfair business practices.

                                             PARTIES

        4.      Plaintiff Kathleen Veilleux resides in Farmingdale, Maine.

        5.      Plaintiff Jennifer Chon resides in Scarborough, Maine.

        6.      Plaintiff Rocky Coast Family Acupuncture, P.A. is a Maine professional

 corporation with a place of business is South Portland, Maine.

        7.      Plaintiff James Tilton resides in Bath, Maine.

        8.      Defendant Electricity Maine, LLC, is a Maine limited liability company with a

 place of business in Auburn, Maine. Until May 3, 2016, Electricity Maine, LLC, was wholly

 owned by Defendant Provider Power, LLC.

        9.      Defendant Provider Power, LLC, is a Maine limited liability company with a place

 of business in Auburn, Maine. Although Provider Power, LLC, and Electricity Maine, LLC, are

 separate corporate entities, they operated as a cohesive unit under the name Electricity Maine until

 May 3, 2016. Throughout this Complaint, Defendants Electricity Maine, LLC, and Provider

 Power, LLC, are collectively referred to as Electricity Maine unless otherwise noted.

        10.     Defendant Spark Holdco, LLC (“Spark”) is a Delaware limited liability company

 with a principal place of business in Houston, Texas. Spark operates electricity supply companies




                                                  2
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 3 of 48                       PageID #: 1240



 in at least five other states. On May 3, 2016, Spark purchased all outstanding membership interests

 in Electricity Maine, LLC, from Provider Power, LLC.

        11.     Defendant Kevin Dean is an individual residing in Maine. Kevin Dean is a

 controlling member of Provider Power, LLC. Following Electricity Maine’s sale to Spark on May

 3, 2016, Kevin Dean, who remains an Electricity Maine employee or consultant, shares control of

 Electricity Maine with Emile Clavet and Spark.

        12.     Defendant Emile Clavet is an individual residing in Maine. Emile Clavet is a

 controlling member of Provider Power, LLC. Following the sale of Electricity Maine, LLC, to

 Spark HoldCo on May 3, 2016, Emile Clavet, who remains an Electricity Maine employee or

 consultant, shares control of Electricity Maine with Kevin Dean and Spark.

                                  JURISDICTION AND VENUE

        13.     This Court has federal-question jurisdiction over Plaintiffs’ and Class Members’

 claims made pursuant to 18 U.S.C. § 1961 et seq. Because the Plaintiffs’ state law claims arise

 out of the same case or controversy, the Court has supplemental jurisdiction over the state law

 claims pursuant to 28 U.S.C. § 1367(1).

        14.     Because all Defendants except Spark, are residents of Maine and because a

 substantial portion of the events and omissions giving rise to Plaintiffs’ and Class Members’ claims

 occurred within the State of Maine, venue is appropriate in the United States District Court, District

 of Maine.




                                                   3
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 4 of 48                                  PageID #: 1241



                                        GENERAL ALLEGATIONS

         15.      Prior to 2000, regulated utilities dominated Maine’s electric power industry and

 enjoyed a complete vertical monopoly in the generation, transmission, and supply of electricity to

 Maine consumers and businesses.

         16.      In 2000, the Legislature, in enacting the Restructuring Act, 35-A M.R.S. § 3201 et

 seq., transformed the industry to permit private non-regulated firms to compete with utility

 providers in the electricity supply market. Under the Restructuring Act, utility suppliers continue

 to supply electricity to Maine consumers and businesses on terms known as standard-offer service.

 Standard-offer service guarantees that all Maine ratepayers can receive electricity service at a fair

 rate that is approved by the Maine Public Utilities Commission.1                     At the same time, The

 Restructuring Act permits competitive electricity providers (“CEPs”) to enter the market and

 supply power in competition with the utility-providers.

         17.      Following the enactment of 35-A M.R.S. § 3201, CEPs initially marketed their

 services only to industrial and commercial customers. Businesses with significant electricity costs

 used the CEP market to hedge and negotiate fixed rates, resulting in more predictable long-term

 costs. The residential and small-business electricity market, however, was widely seen by CEPs

 as unprofitable—the margins too thin and the cost of transacting with each consumer too high.

 Entering the market, moreover, proved difficult.                Electricity is a homogeneous good that

 consumers purchase for only one reason—price. Without the ability to significantly undercut



         1
           Standard-offer service is provided through two regulated utilities: Central Maine Power services southern
 and western Maine and Emera Maine, formerly Bangor Hydro, services Northern and Eastern Maine.
                                                         4
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 5 of 48                     PageID #: 1242



 utility-providers, whose standard-offer power supply services are set by the Maine Public Utilities

 Commission, CEPs struggled to gain market share in the residential and small-business electricity

 supply market.

        18.       Despite the economic challenges facing CEPs in the residential and small-business

 electricity-supply market, Auburn-based Electricity Maine, led by its founders Emile Clavet and

 Kevin Dean, entered the market in 2011 with remarkable success. In 2011, for example, CEPs

 held only a sliver of the residential supply market—0.05% of all Maine residential and small-

 business customers. Less than two years later, however, Electricity Maine alone had converted

 almost 160,000 customers to its services.

        19.       Defendants credited Electricity Maine’s success to innovative marketing and a

 unique business model. They touted Electricity Maine’s ability to compete on price, promising to

 beat the utility providers’ standard-offer price under any circumstances and describing Electricity

 Maine’s business as simple and straightforward—representing to potential customers that “there

 is no catch, no gimmicks” and that its promised low rates were not “too good to be true.”

        20.       As a business, however, Electricity Maine succeeded only because of fraud and

 deception. And once Electricity Maine failed to deliver on its promise to “always beat the

 standard-offer,” the obvious flaws in its operations were exposed. Not only was Electricity

 Maine’s product “too good to be true”—contrary to its representations—but its remarkable success

 was possible only through a fraudulent bait-and-switch scheme that has two components. First,

 Electricity Maine enrolls customers through the false and misleading promise of price savings

 compared to the utilities’ standard-offer rate. Second, after enrolling residential electricity

                                                  5
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 6 of 48                        PageID #: 1243



 customers at artificially low promotional rates, Electricity Maine transfers customers, with little or

 no notice, to significantly higher long-term rates that greatly exceed the standard-offer rate—and

 from which customers cannot escape without paying a $100 early-termination fee.

        21.        Electricity Maine’s failure to deliver any real cost savings did not stop it from

 acquiring more customers or continuing to charge exorbitant rates.

        22.        In 2013, after the Maine Public Utilities Commission questioned the accuracy of its

 advertisements comparing its prices to the standard offer, Electricity Maine merely sought

 different ways to acquire—and then overcharge—new customers.

        23.        First, Electricity Maine partnered with charities and non-profits—like the Dempsey

 Foundation—using the tag line “the Power to Help.” Between 2014 and 2016, Electricity Maine

 spent hundreds of thousands of dollars on charity-based promotion.

        24.        Later, it turned to a more old-fashioned fraud: soliciting new customers with door-

 to-door salesman dressed in Central Maine Power uniforms and badges, promising a $50 refund

 because of Central Maine Power overcharges. When unsuspecting consumers provide their

 Central Maine Power bills and account numbers, Electricity Maine’s door-to-door operatives

 enroll the unsuspecting ratepayers without their knowledge and at rates that greatly exceed the

 standard offer.

        25.        Regardless of how Electricity Maine acquires its customers, they are all treated the

 same once enrolled—their rates are increased dramatically.

        26.        In 2018, the Maine Public Utilities Commission released a report finding that

 competitive electricity providers cost Mainers approximately $77 million more than had those

                                                    6
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 7 of 48                       PageID #: 1244



 consumers remained with standard-offer service.           Electricity Maine—by far the largest

 competitive electricity supplier—accounted for $58 million of those overcharges and had the

 highest, or second highest, average rates of any competitive electricity supplier operating in Maine.

 (Ex. A).

 A.      Fraudulent and Misleading Promotion on Price During Between 2011 and March
         2013

         27.     Over a less-than-two-year period—from mid-2011 through March 2013—

 Defendants, through radio, television, internet, print, and other forms of advertising and marketing,

 managed to capture nearly one-third of the Maine residential and small-business electricity supply

 market by representing that Electricity Maine’s services offered consumers significant price

 savings compared to the standard-offer and encouraging consumers to abandon their utility-

 provided electricity supply services.

         28.     Defendants’ marketing materials were created by Electricity Maine and then

 distributed to media outlets all over the state. Marketing materials where distributed as uniform

 talking points read by disc jockeys on different radio stations; pre-recorded audio and video clips;

 and form mailings published in newspapers and magazines.

         29.     Regardless of form, the message of these advertising materials bore a nearly-

 identical message—Electricity Maine will save money on your electricity bill compared to the

 standard-offer utility rate.

         30.     Lured to its website on the promise of bargain electricity prices, customers enrolled

 in Electricity Maine’s services by entering personal and utility-provider information in a simple

 interactive form that contains no warnings, disclosures, or notices. To sign up, there is no
                                                   7
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 8 of 48                     PageID #: 1245



 component that actively requires consumers to agree or consent to a set of terms and conditions—

 after entering the required information, soon-to-be Electricity Maine customers merely click

 “SUBMIT FORM.”

        31.     The combination of fraudulent and misleading marketing and promotion, and

 artificially low promotional rates, allowed Electricity Maine to rapidly gain significant market

 share in the Maine residential and small-business electricity supply market. These marketing

 practices were so effective that, in 2012, Electricity Maine became the fastest growing energy

 company in the country.

        32.     By early 2013, Electricity Maine had enrolled over 160,000 residential and small-

 business electricity customers.

        33.     Based on Defendants’ misrepresentations, Plaintiffs Jennifer Chon and Katherine

 Veilleux enrolled in Electricity Maine’s electricity supply services between early 2012 and March

 1, 2013.

        34.     Electricity Maine’s promise of always beating the standard offer proved short lived,

 however. After reaching a peak customer count in 2013 of 160,000, Defendants used their large

 market share to reap enormous profits while providing Maine consumers with no benefit over

 utility-provided electricity supply services. These prices greatly exceeded, and later almost

 doubled, the standard-offer rate. In March 2013, the Maine Public Utilities Commission (“PUC”)

 began investigating Electricity Maine’s advertising practices—specifically, Electricity Maine’s

 marketing campaign comparing its prices to the standard offer. To appease the PUC, Electricity

 Maine ceased all advertising that compared its product to standard offer pricing on March 8, 2013.

                                                 8
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 9 of 48                   PageID #: 1246



          35.   With its only effective promotional message—saving money in comparison to the

 standard offer—under scrutiny by the PUC, Electricity Maine could no longer advertise effectively

 and customer enrollment dropped drastically.

 A.       Post-March-2013 advertising

          36.   Unable to advertise on price because of PUC oversight, Defendants attempted to

 lure consumers to its services by branding Electricity Maine as a local company that invested in

 the community and area non-profit organizations. In a rebranding effort, Electricity Maine

 replaced its “Power to Save” slogan with the “Power to Help.”

          37.   Instead of spending millions on media advertising, Electricity Maine focused on

 partnering with local chambers of commerce, non-profits, and community groups. Advertising

 itself as Maine’s most “trusted” electricity provider, Defendants appeared at local community

 events; and Defendants Clavet and Dean were honored guests at local charity functions.

          38.   Although Defendants managed to lure some customers to Electricity Maine with

 this advertising campaign, it proved remarkably ineffective in comparison the Electricity Maine’s

 earlier advertising on price.

          39.   The “Help” campaign continued until Spark’s May 2016 acquisition of Electricity

 Maine.

          40.   Despite Electricity Maine’s promises of trust, protection of the vulnerable,

 transparency, dedication to the community, Electricity Maine treated these customers exactly like

 those enrolled during the period when it advertised on price.




                                                 9
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 10 of 48                    PageID #: 1247



  B.      Door-to-Door Fraud

          41.    Upon Spark’s acquisition, Electricity Maine’s marketing strategy took a new tack.

  Instead of using mass media to falsely guarantee saving in comparison to the standard offer, or

  enrolling customers by promising donations to organizations like the Dempsey Foundation,

  Electricity Maine—at Spark’s direction—adopted a fraudulent door-to-door sales strategy that

  Spark uses in other states to enroll new customers.

          42.    Spark’s new marketing strategy makes no attempt at legitimacy; instead, Spark,

  upon acquiring Electricity Maine, recruited an army of door-to-door sales agents from its

  operations elsewhere in the country to travel door to door in Maine’s low-income communities

  and elderly housing developments, impersonating utility workers to enroll new Electricity Maine

  customers.

          43.    These Spark agents sport Central Maine Power badges and go so far as to wear

  Central Maine Power uniforms. Typically, they approach a home or apartment and explain that

  they represent Central Maine Power. The Spark agent then explains that he or she is an auditor

  from CMP, the homeowner has been overcharged, and then asks to see the homeowner’s CMP

  bill.

          44.    With the CMP bill, the “auditor” places a phone call to a third-party call center—

  explaining to the homeowner that the call is to confirm the CMP overcharges. The “auditor” then

  reads the homeowner’s CMP account number to the call center; places the homeowner on the line

  briefly on the false premise that he or she needs to confirm the CMP overcharges; and instructs

  the homeowner to respond yes to the operator’s questions.

                                                 10
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 11 of 48                       PageID #: 1248



         45.     After receiving an affirmative answer, the call center enrolls the unsuspecting

  customer with Electricity Maine. Unlike Defendants’ prior marketing schemes, however, the door-

  to-door victims do not enjoy a teaser rate for any period of time before reenrollment. Instead, these

  individuals—who are expecting a refund check from CMP—are immediately enrolled a rate that

  greatly exceeds the standard offer.

         46.     In this exact fashion, a man purporting to represent CMP approached Plaintiff

  Tilton’s house on November 26, 2017. The Spark agent purporting to represent CMP informed

  Mr. Tilton that, “due to a malfunction,” CMP had overcharged him. The Spark agent asked for

  Mr. Tilton’s account information; made a call on his phone; and then instructed Mr. Tilton to

  confirm the change to his CMP account—which he did.

         47.     Unbeknownst to Mr. Tilton, Spark’s agent on that call, enrolled him with Electricity

  Maine at a rate that exceeded the standard offer by thirty percent.

         48.     Upon information and belief, Spark’s agents have been enrolling customers using

  the same or similar fraudulent routine since January 2017, shortly after Spark took control of

  Electricity Maine.

         49.     Through various related parent companies and subsidiaries, Spark operates similar

  fraudulent enrollment schemes around the country.           Currently, Spark-related entities—all

  controlled by Spark’s parent company, Spark Energy, Inc.—face allegations of fraudulent or

  deceptive business practices in at least five other proposed class action proceedings in Connecticut,




                                                   11
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 12 of 48                                     PageID #: 1249



  Pennsylvania, New Jersey, Illinois, New York, and California2; and investigations by the New

  York Public Service Commission and the Massachusetts Attorney General.

          50.      Sparks’ Maine door-to-door agents are employed, paid by, and controlled entirely

  by Spark from its offices in Houston. These agents operate all over the state and target low income

  communities and the elderly.

          51.      Defendants’ door-to-door fraud has resulted in numerous complaints to CMP and

  law enforcement. A report from the Norway Police Department is attached as (Ex. B).

          52.      Spark uses Electricity Maine to intentionally facilitate its fraud, to deceive Plaintiff

  and Class Members, and to protect itself from liability should Plaintiffs and Class Members

  become judgment creditors as a result of this proceeding. Because of these actions, Plaintiffs

  respectfully request that the Court pierce Electricity Maine’s corporate veil and hold Spark jointly

  and severally liable for any judgment entered against Electricity Maine.

  C.       Reenrollment Scheme

          53.      Regardless of how Plaintiffs and Class Members were enrolled in Electricity

  Maines services, they are all reenrolled through the same automatic process.

          54.      The reenrollment process is the “switch” stage of Defendants’ “bait and switch”

  scheme that allows Defendants to profit after acquiring large number of customers at teaser rates.



          2
              See Mercado v. Verde Energy USA Inc., No. 1:18-cv-2068 (N.D. Ill. filed Mar. 21, 2018); Horowitz v.
  Nat’l Gas & Elec., LLC. et al, No. 1:17-cv-07742-JPO (S.D.N.Y. filed Oct. 10, 2017); Gillis et al v. Major Energy,
  LLC. et al, No. 2:14-cv-03856-MSG (E.D. Pa. filed Sept. 15, 2016); Melville v. Spark Energy, Inc. et al, No. 1:15-cv-
  08706-RBK-JS (D.N.J. filed Dec. 17, 2015); Ortiz et al v. Spark Energy Gas, LLC., No. 4:15-cv-02326-JSW (N.D.
  Cal. filed May 22, 2015); Roberts v. Verde Energy USA, Inc., No. 3:15-cv-00312-VLB (D. Conn. filed March 3,
  2015).

                                                          12
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 13 of 48                       PageID #: 1250



         55.     Using standardized form renewal emails and letters and an automated process,

  Defendants renewed Electricity Maine customers in batches that would sometimes exceed 60,000

  customers.

         56.     Defendants were acutely aware that disclosing accurate pricing would result in

  massive customer attrition and took great pains—and violated PUC regulations—to hide these

  price increases from customers.

         57.     Using deceptive and fraudulent methods to hide prices increases, Electricity Maine

  used the reenrollment process to transition its customer base—over 160,000 in 2013—from

  electricity supply rates at or near the standard offer to exorbitant rates over forty-percent higher

  than the standard offer.

         58.     From August 7, 2013 until January 26, 2015, Electricity Maine entered into an

  agreement with the PUC—because of its prior marketing practices—that required its renewal

  notices to compare customers’ current prices to reenrollment prices. Such a comparison would

  inform customers of the dramatic increase in their electricity bill should they do nothing and accept

  Electricity Maine’s renewal price.

         59.     Defendants breached their agreement with the PUC requiring them to disclose

  current and renewal prices. Instead of the pricing information required by the PUC, moreover,

  Defendants referred to the new renewal rate—which in some cases almost doubled the standard

  offer—as “competitive” and there to “protect” the customer against rising prices.

         60.     Additionally, until January 26, 2015, Maine Public Utilities Commission

  regulations required that CEPs provide renewal notices between 30 and 60 days in advance of

                                                   13
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 14 of 48                     PageID #: 1251



  automatic renewal “in the customer’s bill or in a separate document issued with the customer’s

  bill.”

            61.   Defendants used email tracking software that allowed them to tell how many

  renewal notices were rejected or remained unread. Using this software, Defendants were aware

  that only fifty percent of Electricity Maine’s customers saw their email renewal notices.

            62.   Aware that many of its customers do not ever see renewal notices; and that most

  customers who see the notices are unlikely to take any action because the notices intentionally

  shrouded prices increase, Defendants comfortably renew most of their customer base at rates that

  greatly exceed the standard offer. Electricity Maine customers who catch on to the scam and call

  to complain—referred to Defendants as “price sensitive customers”—are given another teaser rate

  to avoid losing market share and in hopes that the complaining customer will miss the next renewal

  notice.

            63.   Defendants were so effective at concealing price increases that in 2014 and 2015—

  when Electricity Maine increased customers’ rates to almost $.11/kWh from a standard-offer price

  near $.06/kWh—that they managed to retain almost all existing customers.

            64.   In 2014 and 2015, for example, Electricity Maine targeted a renewal rate of

  $0.11394 /kWh and average price charged to customers almost approached that threshold—

  $0.1070 /kWh. The standard offer rate during 2015 averaged $0.0671/kWh. By the PUC’s report

  issued in February 2018, Electricity Maine overcharged its customers by over $30 million in 2015

  alone.




                                                  14
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 15 of 48                      PageID #: 1252



         65.     On October 1, 2014, Electricity Maine sent Plaintiff Jennifer Chon an email stating

  that her contract would be renewed. The email stated: “To protect you from rising rates, we have

  secured a competitive, 24-month fixed contract for you at $0.11394 /kWh, ending on your meter

  date in December, 2016. There is no action required on your part.”

         66.     Electricity Maine’s October 1, 2014, email never appeared in Plaintiff Chon’s

  inbox. She recovered it from her spam folder in 2016. Electricity Maine was aware, and informed

  Plaintiff Chon, that its auto renewal notices consistently went directly to customers’ spam folders.

  The standard-offer rate at the time was approximately $0.076 /kWh or forty-three-percent lower

  than Electricity Maine’s “competitive” rate, at which Plaintiff Chon was reenrolled in without her

  knowledge.

         67.     Similarly, Plaintiffs Veilleux and Rock Coast, were, and continue to be, reenrolled

  at rates greatly exceeding the standard offer. Plaintiff Rocky Coast was renewed by Electricity

  Maine during summer 2016. And most recently, Plaintiff Veilleux, an Electricity Maine customer

  since 2012, received an email on June 28, 2017, offering her a year of service at $0.1099 /kWh—

  the current standard-offer rate is set at $0.06691 /kWh.

         68.     By auto renewing customers at significantly higher prices, Defendants are able to

  (1) sustain Electricity Maine’s business and recoup its promotional investment in customer

  acquisition, (2) maintain sufficient aggregate value from Electricity Maine’s outstanding customer

  contracts to provide collateral to wholesale electricity providers—who lend wholesale electricity

  to Electricity Maine using its customers’ contractual obligations as security—and (3) to reap

  significant profits by gouging unsuspecting customers.

                                                  15
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 16 of 48                       PageID #: 1253



         69.     Because retail electricity is such a homogeneous good that requires competitors to

  compete on price, a reenrollment system that actually informed customers that their new electricity

  supply rate would substantially exceed competitors’ pricing—that is, the standard offer—would

  have put Electricity Maine out of business in 2013. Electricity Maine’s continued operation is

  only feasible through deception and fraud.

         70.     As customers saw their bills skyrocket, Electricity Maine’s growth faltered. But

  the damage had already been done. With at least twenty-percent of Maine’s residential and small

  business electricity consumers as current customers—who cannot escape without paying a $100

  termination fee—Defendants continue to charge prices greatly exceeding the standard offer. And

  instead of saving Mainers money, Electricity Maine, through 2016, has increased its customers’

  electricity bills aggregately by at least $58 million. (Ex. A).

                                 CLASS ACTION ALLEGATIONS

         71.      Plaintiffs bring this action as a class action on behalf of themselves and all other

  persons and entities similarly situated (“Class” or “Class Members”).

         72.     The Class includes:

         All Electricity Maine residential and small-business customers who switched from
         standard-offer service to Electricity Maine’s electricity supply services at any point
         in time until a judgment in this matter.

         Excluded from the Class are: (1) Defendants, their employees, officers, directors,
         assigns, successors, and any entity in which they have a controlling interest; (2) the
         United States District Court Judge to whom this case is assigned and any member
         of that Judge’s immediate family; (3) the United States Magistrate Judge to whom
         this case is assigned and any member of that Magistrate Judge’s immediate family;
         (4) the Plaintiffs’ and Class Members’ law firms, Hallett, Whipple & Weyrens,
         P.A., and The Cummins Law Firm, P.A., and their attorneys, staff, and any

                                                   16
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 17 of 48                      PageID #: 1254



          members of those attorneys’ and staff members’ immediate families; (5) all claims
          for personal injury, wrongful death, or any incidental damages.

          73.     The Class includes three distinct subclasses:

          The “Price Subclass” which includes:

          All Electricity Maine residential and small-business customers who switched from
          standard-offer service to Electricity Maine’s electricity supply services before
          February 28, 2013.

          The “Help Subclass” which includes:

          All Electricity Maine residential and small-business customers who switched from
          standard-offer service to Electricity Maine’s electricity supply services between
          March 1, 2013 and January 13, 2017.

          The “Door-to-Door Subclass” which includes:

          All Electricity Maine customers who switched from standard-offer service to
          Electricity Maine’s electricity supply services from January 14, 2017, until a final
          judgment in this matter.

          74.     The Class is comprised of over 160,000 residential electricity customers making

  joinder impractical. The disposition of Class Members’ claims in a single class action will provide

  substantial benefits to all parties and to the Court.

          75.     There are numerous questions of law and fact common to the Plaintiffs and the

  Class, including:

                  a. Whether Defendants are engaged in trade or commerce;

                  b. Whether Defendants’ advertising and business practices are fraudulent,
                     misleading, unfair, or deceptive;

                  c. Whether Defendants falsely represented, failed to disclose, or
                     concealed, the cost of Electricity Maine’s services;

                  d. Whether Defendants withheld material information from consumers;
                                                    17
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 18 of 48                PageID #: 1255




             e. Whether Defendants’ misconduct provides any benefit to consumers;

             f. Whether Defendants’ misconduct is reasonably avoidable by
                consumers;

             g. Whether Defendants’ conduct caused, likely caused, or could
                reasonably be found to have caused, substantial injury to consumers;

             h. Whether RICO Defendants, through the conduct of an enterprise,
                engaged in a pattern of racketeering by repeatedly engaging in mail and
                wire fraud;

             i. Whether RICO Defendants conspired to violate 18 U.S.C. § 1962(c) in
                violation of 18 U.S.C. § 1962(d);

             j. Whether Electricity Maine and Provider Power constitute an enterprise
                within the meaning of 18 U.S.C. § 1961(4);

             k. Whether RICO Defendants committed mail and wire fraud in violation
                of 18 U.S.C. §§ 1341, 1343 by using interstate mail and wires to execute
                and further their fraudulent scheme;

             l. Whether RICO Defendants’ misconduct constitutes a pattern of
                racketeering activity within the meaning of 18 U.S.C. § 1961(5);

             m. Whether RICO Defendants’ violations of 18 U.S.C. § 1961 et seq.
                caused Plaintiffs and Class Members to suffer economic harm;
             n. Whether Defendants profited and benefited from Plaintiffs’ and Class
                Members’ payments for residential electricity services;

             o. Whether Defendants voluntarily accepted and retained Plaintiffs’ and
                Class Members’ payments;

             p. Whether Defendants were unjustly enriched by accepting Plaintiffs’ and
                Class Members’ payments;

             q. Whether Defendants’ should make full restitution to Plaintiffs and all
                Class Members.

             r. Whether Defendants’ affirmative defenses bar Plaintiffs’ and Class
                Members claims.
                                             18
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 19 of 48                           PageID #: 1256




         76.        These common questions of law and fact predominate over any questions affecting

  only individual Class Members. The factual basis of Defendants’ misconduct is common to all

  Class Members and represents a universal thread of deceptive, fraudulent, and unfair practices that

  resulted in a common injury to all Class Members, making class adjudication superior to any other

  available method of resolution.

         77.        Without class certification, prosecution of separate actions by individual members

  of the Class—who have not, to Plaintiffs’ knowledge, commenced any litigation against

  Defendants—would be prohibitively expensive and would create the risk of inconsistent or varying

  adjudications with respect to individual members of the Class. Because of the cost of bringing

  individual actions, Class Members will, absent certification, continue to incur damages and

  Defendants’ misconduct will continue unmitigated.

         78.        Similarly, the Plaintiffs’ claims are typical of the claims of the Class, and common

  questions of law and fact predominate, because the Plaintiffs, like all Class Members:

               a. Were exposed to the same unfair, deceptive, fraudulent and misleading conduct and
                  business practices;

               b. Purchased Electricity Maine’s services because of Defendants’ misconduct;

               c. Were automatically reenrolled in Electricity Maine’s services because of
                  Defendants’ misconduct;

               d.   Have been damaged by Defendants’ misconduct; and

               e. Seek redress under the same legal theories.

         79.        Plaintiffs will fairly and adequately represent and protect the interests of the Class.

  Plaintiffs have retained experienced counsel who are committed to prosecuting this action
                                                      19
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 20 of 48                          PageID #: 1257



  vigorously and who have the financial resources to do so. Neither Plaintiffs nor their counsel have

  any interests that are materially adverse to those of the Class.

         80.     Because most Class Members reside in Maine and Defendants’ wrongful conduct

  occurred primarily in Maine, it is desirable for the Class Members to concentrate all claims in the

  United States District Court, District of Maine.

         81.     WHEREFORE, the Plaintiffs, on behalf of themselves and all others similarly

  situated, request that the Court certify the proposed class and the respective subclasses.

                                  COUNT I
            VIOLATION OF THE RACKETEER INFLUENCED AND CORRUPT
              ORGANIZATIONS ACT (“RICO”) – 18 U.S.C. §§ 1962(c), 1964(c)

         82.     Plaintiffs repeat and reallege the allegations in every other paragraph of this

  Complaint as if fully set forth herein.

         83.     Beginning in 2011 and continuing until the present, RICO persons and defendants

  Kevin Dean, Emile Clavet, and, in May 2016, Spark HoldCo (“RICO Defendants”), participated

  in, and conducted, the conduct of an enterprise through a pattern of racketeering by repeatedly

  engaging in mail and wire fraud. RICO Defendants’ violations of 18 U.S.C. § 1962(c) have

  caused, and continue to cause, Plaintiffs and Class Members to suffer significant economic harm.

  A.     Enterprise

         84.     Electricity Maine, LLC and parent company Provider Power, LLC comprise the

  Electricity Maine Promotional Enterprise (“Enterprise”). Together, with their employees, officers,

  consultants, suppliers, vendors, and affiliates, these entities constitute an association-in-fact within

  the meaning of 18 U.S.C. § 1961(4).

                                                     20
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 21 of 48                      PageID #: 1258



         85.     Both members of the Enterprise share the common purpose of conducting RICO

  Defendants’ fraudulent, deceptive, and misleading advertising scheme to (1) promote Electricity

  Maine’s electricity supply services and induce Plaintiffs and Class Members to purchase those

  services instead of standard-offer electricity services or the services of other CEPs and (2)

  fraudulently and deceptively increase the price that Plaintiffs and Class Members paid for

  Electricity Maine’s services. At the direction of the RICO Defendants, the Enterprise has

  endeavored to achieve the common purpose since 2011 and has succeeded in enrolling nearly

  160,000 residential and small-business electricity supply customers in Electricity Maine’s services

  and maintaining that customer base through automatic renewals.

         86.     Electricity Maine and Provider Power, as members of the Enterprise, are

  completely and systematically intertwined. Functioning as a single unit, they share employees,

  consultants, officers, management, facilities, and infrastructure, to achieve the Enterprise’s

  common purpose. Although the Enterprise has expanded substantially since its inception in 2011,

  its basic structure and organization remains unchanged.

         87.     Under the direction of RICO Defendants, the Enterprise functions through a

  hierarchical corporate decision-making structure controlled by Emile Clavet, Kevin Dean, and,

  subsequent to May 2016, Spark. The Enterprise does not make decisions on an ad-hoc basis and

  its members, similarly, do not operate at arms-length; instead, they function as a cohesive unit to

  achieve the Enterprise’s common purpose.

         88.     RICO Defendants participate in the Enterprise’s affairs through a pattern of

  racketeering activity consisting of numerous and repeated uses of interstate wire and mail

                                                  21
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 22 of 48                       PageID #: 1259



  communications to execute a scheme to defraud Plaintiffs and Class Members—all in violation of

  18 U.S.C. § 1962(c). These predicate acts are performed by, or at the direction of, RICO

  Defendants, with each successfully-completed predicate act furthering the common purpose.

         89.     For example, RICO Defendants Clavet and Dean have both personally made

  fraudulent statements and engaged in fraudulent advertising.         RICO Defendant Spark has,

  similarly, performed predicate acts since acquiring Electricity Maine and directed and incentivized

  the Enterprise to perform predicate acts by promising significant financial rewards if the Enterprise

  enrolls or retains additional customers—a goal that it endeavors to achieve by engaging in wire

  and mail fraud in violation of 18 U.S.C. § 1341 and 1343.

         90.     Standing alone, and without RICO Defendants’ fraudulent scheme, the Enterprise

  could function as a legitimate—albeit less successful—business. Without RICO Defendants’

  pattern of racketeering, the Enterprise would have exhibited business characteristics similar to

  other CEPs—small market share, low profits, and limited success.            But because of RICO

  Defendants’ predicate acts, or those conducted at their behest, the Enterprise grew rapidly and

  allowed RICO Defendants to reap enormous profits at Maine ratepayers’ expense.

         91.     Beginning in 2011, and until May 3, 2016, RICO Defendants Emile Clavet and

  Kevin Dean exclusively controlled the Enterprise. On May 3, 2016, Spark HoldCo purchased the

  Enterprise from Clavet and Dean, who remain employees of, or consultants to, the Enterprise. All

  three RICO Defendants currently share control of the Enterprise.

         92.     RICO Defendants Emile Clavet and Kevin Dean are natural persons distinct from

  the Enterprise. Clavet and Dean—first as controlling members of Provider Power and, after May

                                                   22
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 23 of 48                      PageID #: 1260



  2016, as employees or consultants of both Enterprise entity members—use the Enterprise as a

  vehicle to conduct their fraudulent scheme.

          93.    RICO Defendant Spark is a distinct corporate entity from either Enterprise member

  and from the Enterprise itself. Spark is a Texas-based energy company that, prior to May 2016,

  was unaffiliated with the Enterprise.

          94.    Upon seizing control of the Enterprise from RICO Defendants Clavet and Dean by

  purchasing Electricity Maine from Provider Power, Spark, instead of merely delegating authority

  and control over Electricity Maine through legitimate channels of corporate governance, used

  significant financial incentives—provided by Spark to Enterprise member Provider Power and not

  its subsidiary, Electricity Maine—to control the Enterprise outside the corporate structure and

  enhance the fraudulent scheme previously controlled exclusively by RICO Defendants Clavet and

  Dean.

          95.    Spark’s control over the Enterprise’s racketeering activities through financial

  incentives is entirely distinct from its inherent corporate control over Electricity Maine’s regular

  business activities.   Sparks’ predicate acts involving door-to-door sales are controlled and

  monitored by Spark from offices in Texas and through vendor entities operating outside of Maine.

          96.    Using its control over the Enterprise—and with knowledge of the Enterprise’s

  operations and the manner in which it automatically reenrolls customers without notice—Spark

  directed and incentivized the Enterprise to intensify the fraudulent scheme. Specifically, Spark

  provided Enterprise member Provider Power with (1) $2 million in working capital to acquire and

  retain customers and (2) a $9 million incentive encouraging the Enterprise to retain and enroll as

                                                  23
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 24 of 48                       PageID #: 1261



  many customers as possible through the below-described racketeering activities. Spark urged the

  Enterprise, in May 2016, to increase its average customer kilowatt-per-hour-rate to over

  $0.10/kWh, despite a standard-offer rate of approximately $0.06/kWh at that time.

         97.     Additionally, Spark, after acquiring Electricity Maine, began employing door-to-

  door sales agents to commit the predicate acts discussed below and fraudulently enroll Maine

  consumers in Electricity Maine’s electricity supply services at rates exceeding the standard offer.

  Spark alone, and not Electricity Maine, controls the door-to-door fraudulent scheme. When

  Spark’s agents succeed in perpetrating their fraudulent acts, they use the Enterprise to complete

  the enrollment process and switch consumers from standard offer service to Electricity Maine.

         98.     By directly committing predicate acts alongside, and through the Enterprise, Spark

  achieves significant profit in an otherwise non-profitable business.

         99.     By using financial incentives to control the Enterprise outside the corporate parent-

  subsidiary relationship between Spark and Electricity Maine, and by directly committing predicate

  acts that benefit the Enterprise, RICO Defendant Spark uses its control of the Enterprise to profit

  from, and to focus and enhance, the Enterprise’s pattern of racketeering. At the same time, RICO

  Defendant Spark keeps Electricity Maine as the face of its business in Maine in an attempt to

  insulate itself from liability, avoid the constraints of legitimate corporate governance, and conceal

  its activity in Maine energy markets from state and federal regulators and consumers—all of which

  allow it to facilitate the fraudulent scheme.




                                                   24
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 25 of 48                     PageID #: 1262



  B.     Specific Acts of Mail and Wire Fraud

         100.    RICO Defendants, through the Enterprise’s conduct, committed numerous acts of

  mail and wire fraud in violation of 18 U.S.C. § 1341 and 1343 by using interstate mail and wires

  with specific intent to execute their fraudulent scheme. RICO Defendants’ scheme is reasonably

  calculated to deceive persons of ordinary prudence and comprehension in order to part Plaintiffs

  and Class Members from their money and to induce them to surrender their legal rights. The

  scheme departs from any known standard of fair play and honest dealing. The scheme includes

  nondisclosure, deliberate falsehoods and misleading communications.         Each nondisclosure,

  misrepresentation, and misleading statement is embedded in a pattern of deception and fraud

  reasonably calculated to induce reliance.

         101.    RICO Defendants’ predicate acts fall into three different categories. First, a top-

  down marketing scheme where RICO Defendants Dean and Clavet used the Enterprise to create

  an advertising campaign promising prices lower than utility-provided standard offer service.

  Between 2011 and March 2013, RICO Defendants used the Enterprise to distribute their fraudulent

  advertising materials through media outlets around Maine. Second, RICO Defendants omitted

  material information from the renewal notices when they had a legal duty to provide information

  about their renewal pricing. By omitting pricing information, RICO Defendants were able to

  shroud their price increases from consumers during the renewal process. Third, RICO Defendant

  Spark uses an army of door-to-door sales agents to switch customers from standard offer service

  with a set of common misrepresentations.




                                                 25
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 26 of 48                      PageID #: 1263



             a.      Fraudulent Advertising

         102.     Defendants’ specific acts of mail and wire fraud during its media advertising

  campaign, include but are not limited to, the following statements:

         a. In August 2011, Emile Clavet made statements to the Lewiston Sun Journal that
            were published on August 14, 2011. These statements represented that
            Electricity Maine’s electricity rates “will always beat the standard offer. You’ll
            never, ever pay more than the standard offer . . . .” This statement was published
            using interstate mail and wire communications in that it was published on the
            Lewiston Sun Journal’s website and mailed to Lewiston Sun Journal
            subscribers. In causing Electricity Maine to make these statements, RICO
            Defendants were aware, and intended, that the Lewiston Sun Journal would
            publish the fraudulent and misleading statement on or about August 14, 2011,
            on its website using interstate wires.

         b. In the same August 14, 2011, Lewiston Sun Journal article, Electricity Maine’s
            customer service project manager Danielle Beckwith represented that “there is
            no catch and no gimmicks,” “[t]here’s just a better rate.” This statement was
            published using interstate mail and wire communications in that it was
            published on the Lewiston Sun Journal’s website and mailed to Lewiston Sun
            Journal subscribers. In causing Electricity Maine to make these statements,
            RICO Defendants were aware, and intended, that the Lewiston Sun Journal
            would publish the fraudulent and misleading statement on or about August 14,
            2011, on its website using interstate wires.

         c. Following Emile Clavet’s and Danielle Beckwith’s statements in the August
            14, 2011, Lewiston Sun Journal article, Electricity Maine republished the
            fraudulent statements on their website using interstate commerce.

         d. In November 2011, Electricity Maine distributed a set of talking points to radio
            stations around Maine promising consumers that Electricity Maine would save
            them “drastic amounts of money in comparison to the standard offer”; that
            Electricity Maine would “always beat the standard offer”; “there are no
            gimmicks, scams, or no catch.” These talking points were delivered to, and
            broadcast by, at least Cumulus Media, Blueberry Broadcasting, Portland Radio
            Group, and Town Square Media. In causing Electricity Maine to distribute these
            talking points to radio stations, RICO Defendants were aware, and intended,
            that the radio stations would make fraudulent and misleading statements using
            interstate wires.

                                                  26
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 27 of 48                   PageID #: 1264



       e. In early 2012, Electricity Maine distributed a set of talking points to radio
          stations around Maine similar to those talking points distributed in 2011. These
          statements promised consumers that Electricity Maine would save them
          “money in comparison to the standard offer”; that Electricity Maine would
          “beat the standard offer”; “there are no gimmicks, scams, or no catch.” These
          talking points were delivered to, and broadcast by, at least Cumulus Media,
          Blueberry Broadcasting, Portland Radio Group, and Town Square Media. In
          causing Electricity Maine to distribute these talking points to radio stations,
          RICO Defendants were aware, and intended, that the radio stations would make
          fraudulent and misleading statements using interstate wires.


       f. Emile Clavet and Kevin Dean appeared on television show 207TV in early 2012
          and represented that Electricity Maine’s prices were lower than the standard
          offer; that Electricity Maine Customers could save over $130 a year; that
          Electricity Maine customers would be notified of any price increases; and that
          Electricity Maine’s services did not come with a “catch,”—“there really isn’t”
          Dean represented. This statement was published using interstate wire
          communications in that it was televised. In making these statements on live
          television, RICO Defendants were aware, and intended, that Portland, Maine
          NBC affiliate WCSH Channel 6 would transmit the fraudulent and misleading
          statement in early 2012. RICO Defendants, through Electricity Maine, later
          used interstate wire communications on February 22, 2012, to publish a
          recording of Clavet’s and Dean’s appearances on 207TV on Electricity Maine’s
          YouTube channel.

       g. Throughout 2012 and until at least March 2013, Electricity Maine ran a series
          of television advertisements on major network channels in which Electricity
          Maine spokeswoman Kiley Bennet represented that Electricity Maine’s
          electricity services were lower than the standard-offer rate. The advertisements
          stated “if your electricity bill says standard offer, you’re paying too much” and
          “[c]hange now and save every month.” In causing Electricity Maine to make
          these fraudulent and misleading statements, RICO Defendants were aware and
          intended that Portland, Maine NBC affiliate WCSH Channel 6 and other Maine
          network television affiliates would use interstate wire communications to
          transmit Kiley Bennet’s statements.

       h. In late September or early October 2012, Kevin Dean made statements to the
          Bangor Daily News regarding Electricity Maine’s prices that were published on
          October 2, 2012. He maintained that Electricity Maine “will always offer the
          lowest price.” This statement was published using interstate mail and wire
          communications in that it was published on the Bangor Daily News website and
                                               27
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 28 of 48                     PageID #: 1265



            mailed to Bangor Daily News subscribers. In causing Electricity Maine to make
            these statements, RICO Defendants were aware, and intended, that the Bangor
            Daily News would publish the fraudulent and misleading statement on or about
            October 2, 2012, on its website using interstate wires.

        i. On January 7, 2013, Electricity Maine distributed the following talking point to
           at least four Maine radio station syndicates—Cumulus Media, Blueberry
           Broadcasting, Portland Radio Group, and Town Square Media—for a thirty-
           second on-air promotion: “Nearly 2 hundred thousand Mainers can’t be wrong.
           Electricity Maine was the first and now the largest competitive electricity
           supplier provider in Maine. In 2013 Electricity Maine customers will combine
           to save 6 point 8 million dollars.” Electricity Maine distributed the same talking
           point on January 18, 2013. These statements were transmitted using interstate
           wire communications and subsequently made part of radio broadcasts. In
           causing Electricity Maine to make these statements, RICO Defendants were
           aware, and explicitly instructed, that the radio groups transmit the fraudulent
           and misleading statements in thirty-second advertising clips using interstate
           wires.

        j. On January 18, 2013, Electricity Maine used email to distribute talking points
           to at least the same four Maine radio station groups representing that “In 2013
           customers will combine to save 6.8 million!” These statements were
           transmitted using interstate wire communications and subsequently transmitted
           as part of radio broadcasts. In making these statements, RICO Defendants were
           aware, and explicitly instructed, that the radio groups transmit the fraudulent
           and misleading statements in thirty-second advertising clips using interstate
           wires.

        k. On February 14, 2013, Electricity Maine distributed talking points to at least
           the same four Maine radio station groups telling Maine residential electricity
           customers to “Just grab your power bill, if on page 2 it says ‘Standard Offer’
           you’re paying too much.” These statements were published using interstate
           wire communications in that they were part of a radio broadcast. These
           statements were transmitted using interstate wire communications and
           subsequently made part of radio broadcasts. In making these statements, RICO
           Defendants were aware, and explicitly instructed, that the radio groups
           transmitted the fraudulent and misleading statements in thirty-second
           advertising clips using interstate wires.

        103.   These statements were fraudulent and deceptive because Electricity Maine,

  aggregately, has not, and never intended to, save its customers money as it promised and
                                                 28
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 29 of 48                       PageID #: 1266



  represented; instead, Electricity Maine has increased its residential electricity customers’ bills by

  at least $58 million through 2016. RICO Defendants made these statements, or caused them to be

  made, with knowledge of their falsity or with reckless disregard for the truth. These statements,

  further, omit information regarding material risks, consequences, and other negative aspects of

  Electricity Maine’s services.

         104.       RICO Defendants, with intimate knowledge of the power industry, were aware of

  commodity markets’ volatility at the time they made, or caused Electricity Maine to make, the

  above-statements and were aware that their promised power prices would not always be lower than

  the standard-offer rate—or even beat the standard offer for any significant period of time. RICO

  Defendants deliberately misrepresented the price of Electricity Maine’s residential electricity

  services as part of a scheme to deprive Plaintiffs and Class Members of their property.

         105.       RICO Defendants were aware at the time that they caused Electricity Maine to

  make these representations that Electricity Maine could only succeed as a business and recoup the

  promotional costs of recruiting each customer by raising Electricity Maine’s rates above the

  standard offer.

         106.       RICO Defendants were incentivized to misrepresent the price of Electricity

  Maine’s services and omit from their advertising and marketing the true cost of their services

  because RICO Defendants’ business model is entirely dependent on its ability to (1) promise

  unrealistic price savings and (2) automatically reenroll customers into new contracts at rates that

  allow them to make a profit. Without engaging in fraudulent and misleading marketing and

  without the ability to deceptively reenroll customers—and reenroll them at rates greatly exceeding

                                                   29
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 30 of 48                      PageID #: 1267



  the standard offer—Electricity Maine would quickly fail or, at a minimum, would not profit. For

  this reason, RICO Defendants actively concealed and withheld, and caused others to conceal or

  withhold, accurate information regarding the actual cost of Electricity Maine’s electricity supply

  services.

         107.    Defendants used interstate wires—through Electricity Maine’s website or by

  telephone—to consummate their fraudulent scheme and enroll customers in their services.

         b.      Fraudulent Door-to-Door Sales

         108.    Defendants’ specific acts of mail and wire fraud during its door-to-door campaign,

  include but are not limited to, the following statements:

              a. On August 31, 2017, two Spark agents approached an apartment in West
                 Paris and asked to speak with the apartment’s 93-year-old occupant,
                 Cynthia Lamb. Ms. Lamb lives in an apartment complex occupied by other
                 elderly, and disabled, tenants.

                 The two unidentified Spark agents told Ms. Lamb they were from CMP and
                 investigating overcharges. They asked for her CMP bills and other
                 information about her account. Upon reviewing her information, the Spark
                 agents used intentionally used wire communications to call a third-party call
                 center in Arizona and enroll Ms. Lamb in Electricity Maine’s services.
                 During the call, Ms. Lamb struggled to understand who she was speaking
                 with; she ultimately complied with the Spark agents’ requests that she
                 confirm the CMP overcharges—by which she unknowingly enrolled with
                 Electricity Maine.

                 The Spark agents proceeded to work the apartment building defrauding its
                 other residents. When confronted by law enforcement, the Spark agents
                 admitted that they worked for Spark energy and were going door to door on
                 behalf of Electricity Maine. The Spark agents provided law enforcement
                 with fake telephone numbers.

              b. In late November 2017, a Spark agent approached a home located at 22
                 Office Drive in Bath, Maine owned by Elizabeth Seavey. The agent—who
                 did not provide a name—was wearing a CMP badge. He told Ms. Seavey
                                                  30
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 31 of 48                    PageID #: 1268



             that he was a CMP auditor and that CMP had overcharged her and that she
             may be eligible for a refund.

             The auditor informed her that an error with CMP’s new meters resulted in
             overcharges. The auditor then asked for Ms. Seavey’s CMP bill to confirm
             the overcharges. Although Ms. Seavey could not find a recent CMP bill,
             the auditor assured her that her household was overcharged and appeared to
             make a quick call on his phone after which he confirmed that Ms. Seavey
             had indeed been overcharged.

             The Spark agent then intentionally used wire communications to call a third-
             party call center in Arizona and to attempt to enroll Ms. Seavey in
             Electricity Maine’s services. During the call, Ms. Seavey realized that man
             standing in her kitchen was not from CMP and asked him to leave her home.

          c. On November 26, 2017, a purporting to represent CMP approached Plaintiff
             Tilton’s house. The Spark agent purporting to represent CMP informed Mr.
             Tilton that, “due to a malfunction,” CMP had overcharged Mr. Tilton. The
             agent asked for Mr. Tilton’s account information. Upon reviewing his
             information, the Spark agent intentionally used wire communications to call
             a third-party call center in Arizona.

             Unbeknownst to Mr. Tilton, Spark’s agent, on that call, enrolled him with
             Electricity Maine at a rate that exceeded the standard offer by thirty percent.

          d. On January 13, 2018, a Spark agent approaching the home of Phillip
             Randall at 16 Summer Street in Norway, Maine. The agent was wearing
             his CMP badge and informed Ms. Randall that he was working for CMP
             checking customers’ bills for overcharges. The agent asked to see the
             Randalls’ CMP bill. Ms. Randall obliged. Upon reviewing her information,
             the Spark agent intentionally used wire communications to call a third-party
             call center in Arizona and enroll Ms. Randall in Electricity Maine’s
             services.

             After the call, Mr. Randall realized that the agent did not work for CMP and
             contacted the Norway Police Department. When Officer Federico of the
             Norway Police Department arrive on the scene the agent claimed to
             represent CMP. When Officer Federico asked why a CMP employee was
             working on Saturday, the agent responded that he actually worked for Spark
             Energy who owns CMP and the power plant. A copy of Officer Federico’s
             report is attached as (Ex. B).

                                               31
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 32 of 48                      PageID #: 1269



              e. In mid-April, a Spark agent approached a home owned by Bonnie and
                 Daniel DeFazeio and located at 28 Elm Street in Norway, Maine. The
                 individual stated that he was with CMP. The Spark agent introduced
                 himself as John and told them that he was going around the neighborhood
                 because of high electricity rates and problems that CMP is having. He asked
                 to see the DiFazio’s CMP bill. Upon reviewing the DiFazio’s CMP account
                 information, the Spark agent intentionally used wire communications to call
                 a third-party call center in Arizona and enroll Ms. Randall in Electricity
                 Maine’s services.


         109.    Since January 2017, Spark has been committing fraudulent acts like these all over

  the state. Similar acts continue to occur—and cause Class Members harm—every day.

         110.    Since at least March 2017, Spark’s door-to-door fraud has generated significant

  complaints to CMP and law enforcement. Instead of taking meaningful action, however, Spark

  encourages its agents continue their fraudulent practices. When questioned by law enforcement,

  CMP, and regulatory authorities, moreover, Spark falsely replied that it had terminated an agent

  caught posing as a CMP auditor.

         c.      Omissions During the Renewal Process

     111.        Once RICO Defendants managed to acquire over 160,000 customers through the

  advertising campaign alleged above, they used the Enterprise to enroll these customers at rates that

  significantly exceeded the standard offer. Instead of enrolling customers on the date that their

  prior contract expired, they would group Plaintiffs and Class Members and, using an automated

  process, reenroll them in large batches that sometimes exceeded 60,000 customers. For any

  particular renewal period, all renewed Plaintiffs and Class Members received identical renewal

  notices and were enrolled at the same price.


                                                  32
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 33 of 48                      PageID #: 1270



     112.        At the same time they renewed Electricity Maine customers, RICO Defendants

  were aware of standard offer pricing, and that their prices greatly exceeding the standard offer.

     113.        Similarly, RICO Defendants are aware that over half of email renewal notices that

  sent are never read by Electricity Maine customers.

     114.        In the renewal process, RICO Defendants intended to reenroll as many customers

  as possible at as high a rate as possible. To achieve that goal, RICO Defendants caused the

  Enterprise to intentionally withhold pricing information and otherwise shroud price increases.

     115.        Because RICO Defendants automatically renew any customer that fails to act

  within ten days of receiving their renewal notice, RICO Defendants deliberately withheld

  information to encourage inaction.

     116.        RICO Defendants Dean, Clavet, and later, Spark, would determine the exact

  language that each form of renewal notice contained and what pricing information to include—or

  not include.

     117.        Following RICO Defendants’ approval of form renewal notices, they used the

  Enterprise to distribute the notices to Electricity Maine through an automated process.

     118.        Until January 26, 2015, PUC regulations required that all renewal notices

  accompany Plaintiffs and Class Members bill from their respective utility provider—CMP or

  Bangor Hydro.

     119.        Between August 7, 2013, and January 26, 2015, Defendants’ agreement with the

  PUC required renewal notices to disclose current prices in addition to the renewal price. RICO

  Defendants reached this agreement with the PUC to avoid further investigation into their

                                                  33
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 34 of 48                      PageID #: 1271



  advertising practices. Because of their agreement with the PUC, Defendants had a legal duty to

  disclose the agreed-upon pricing information. Defendants’ intentionally omitted this pricing

  information to renew the maximum number of customers at rates that exceed the standard offer.

  Tellingly, Defendants included the required information when a customer’s renewal rate was lower

  than the standard offer but omitted the same information when they sought to enroll customers at

  rates exceeding the standard offer.

     120.        Similarly, RICO Defendants never enclosed Plaintiffs and Class Members’ renewal

  notices with their utility bills—as required by PUC regulation.

     121.        In addition to not disclosing the pricing information required by the PUC, RICO

  Defendants required the Enterprise to distribute renewal notices that informed consumers that their

  new rate was “competitive” and would “protect” consumers from rising electricity rates.

     122.        For example, the renewal notices sent to Plaintiffs Veilleux and Chon in October

  2014, which contain no comparison to customers’ current rate or the standard offer, stated

         “[w]e want to thank you for your business and let you know that your account with
         Electricity Maine is renewing in December 2014. To protect you from rising
         electricity rates, we have secured competitive, 24 month fixed contract for you at
         $0.11394 /kWh, ending on your meter read date in December, 2016. There is no
         action required on your part.”

         123.    The standard offer at that time—of which Defendants monitored closely—was

  $.0744 /kWh.

         124.    On the other hand, when Electricity Maine was still acquiring customers—and

  therefore offering lower rates—it proudly disclosed to customers their current rates, the standard-




                                                  34
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 35 of 48                       PageID #: 1272



  offer rate, and the renewal rate. For example, in January 2013, Electricity Maine sent Plaintiff

  Veilleux a reenrollment notice stating

            [j]ust a quick letter to let you know that your electricity rate will be going down
            again this year in your auto renewal plan through Electricity Maine! Because of
            our buying capability, we were able to secure a rate of 6.823 cents/kWh for CMP
            customers beginning on your renewal date through your meter read date in
            November, 2013. This is down from 7.07 cents/kWh and continues to be lower
            than the Standard Offer. This means that you will continue to save on the power
            supply portion of your electric bill.

  RICO Defendants intended not to disclose Electricity-Maine customers’ terms and rates of

  reenrollment because those customers, upon learning the true price of Electricity Maine’s services,

  would have abandoned the CEP for standard-offer service and the Enterprise would have quickly

  failed.

  C.        Pattern of Racketeering

            125.   RICO Defendants’ repeated violations of the federal mail and wire fraud statutes,

  18 U.S.C. §§ 1341 and 1343, extend over a period of years from 2011 until the present, involve

  distinct and independent criminal acts and episodes, and constitute a pattern of racketeering

  activity within the meaning of 18 U.S.C. § 1961(5).

            126.   The racketeering acts—wire and mail fraud—are described above in this Amended

  Complaint.

            127.   The racketeering acts are related and amount to, or pose a threat of, continued

  criminal activity because RICO Defendants, through the Enterprise, have conducted their

  fraudulent scheme since 2011.




                                                    35
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 36 of 48                        PageID #: 1273



           128.   The racketeering acts are a regular way that the Enterprise conducts the RICO

  Defendants’ ongoing illegitimate business. If the Enterprise did not facilitate RICO Defendants’

  fraudulent scheme, it would operate as merely another unprofitable CEP.

           129.   The racketeering acts are performed at the direction, or the ultimate direction, of

  RICO Defendants. RICO Defendants Dean and Clavet have performed themselves, or directed

  others to perform, many of the predicate acts.

           130.   RICO Defendant Spark, with knowledge of how the Enterprise recruits and

  reenrolls customers, provided the Enterprise with $2 million of working capital and $9 million of

  incentives to further and intensify the fraudulent scheme. RICO Defendants agreed to a customer

  acquisition budget of up to eighty dollars per customer, knowing that, if the Enterprise provided

  electricity supply services at a rate competitive with the standard offer, that investment could never

  be recouped.

           131.   Similarly, RICO Defendant Spark is operating a door-to-door sales force

  throughout the state and engaging in the fraudulent acts similar to those listed above on a daily

  basis.

           132.   The racketeering acts share common methods of fraudulent and misleading

  advertising and omissions to defraud victims who purchase residential and small-business

  electricity supply services from Electricity Maine.

           133.   The acts committed against Plaintiffs were not isolated, but are related to those

  committed against at least 160,000 Maine residential and small-business electricity supply

  customers.

                                                   36
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 37 of 48                      PageID #: 1274



         134.    The acts described continue today and are an imminent and daily threat to Maine

  residential and small-business electricity supply customers. Spark’s door-to-door sales agents are

  currently operating throughout the state and engaging in the fraudulent acts similar to those listed

  above on a daily basis.

         D.      Injury

         135.    Plaintiffs have been harmed by reason of RICO Defendants’ fraudulent scheme and

  the above-described pattern of racketeering activity in violation of 18 U.S.C. § 1962(c). This harm

  was not discoverable to Plaintiffs and Class Members until at least early 2013, when Electricity

  Maine began reenrolling its customers’ into new, higher-rate, contracts, without notice, and

  Plaintiffs’ and Class Members’ monthly power bills began to increase.

         136.    RICO Defendants’ wrongful acts and pattern of racketeering proximately caused

  Plaintiffs’ and Class Members’ injuries because Plaintiffs and Class Members, relying on RICO

  Defendants’ fraudulent misrepresentations and other predicate acts, purchased residential and

  small-business electricity supply services from Electricity Maine instead of from utility providers

  at the standard-offer rate. Converting Plaintiffs and Class Members from standard offer service to

  Electricity Maine’s electricity supply services was the primary and intended purpose of RICO

  Defendants’ fraudulent scheme.

         137.    As a direct result of RICO Defendants’ fraudulent scheme, Plaintiffs and Class

  Members sustained additional economic harm because they were automatically reenrolled, at

  prices greatly exceeding the cost of standard-offer service.




                                                  37
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 38 of 48                      PageID #: 1275



           138.   Without RICO Defendants’ misconduct, Plaintiffs and Class Members would not

  have purchased Electricity Maine’s electricity supply services or have reenrolled in those services

  at rates exceeding the standard offer. Because electricity is a homogenous good that requires its

  purveyors to compete entirely on price, if RICO Defendants disclosed the true cost of their

  residential electricity services—or not false posed as CMP representatives—Electricity Maine

  would have failed to enroll any appreciable number of customers. Instead, as a direct consequence

  of RICO Defendants’ fraudulent scheme, Electricity Maine enrolled over 160,000 residential

  electricity customers and charged at least $58 million more than those customers would have paid

  for standard-offer service—the service that they would have received without RICO Defendants’

  fraud.

           139.   WHEREFORE, Plaintiffs, on behalf of themselves and all persons similarly

  situated, respectfully request that the Court enter judgment jointly and severally against RICO

  Defendants; award Plaintiffs and Class Members three times their compensatory damages in an

  amount to be proven at trial, punitive damages, reasonable attorney fees, and costs; enjoin RICO

  Defendants from using the Enterprise to engage in illegal conduct; and grant Plaintiffs and Class

  Members any other relief the Court deems just and proper.

                                   COUNT II
             VIOLATION OF THE RACKETEER INFLUENCED AND CORRUPT
               ORGANIZATIONS ACT (“RICO”) – 18 U.S.C. §§ 1962(d), 1964(c)

     140.         Plaintiffs repeat and reallege the allegations in every other previous paragraph of

  this Complaint as if fully set forth herein.




                                                  38
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 39 of 48                      PageID #: 1276



     141.        In addition to participating in and directing the conduct of the Electricity Maine

  Promotional Enterprise through a pattern of racketeering in violation of 18 U.S.C. § 1962(c), RICO

  Defendants Emile Clavet, Kevin Dean, and Spark, conspired to violate Section 1962(c) in violation

  of 18 U.S.C. § 1962(d).

     142.        Beginning in 2011, RICO Defendants Clavet and Dean conspired to violate Section

  1962(c), as alleged in Count I. This agreement included performing predicate acts, and causing

  others to perform predicate acts; using the Enterprise to switch 160,000 customers from standard

  offer service to Electricity Maine’s electricity supply services; and then reenrolling those

  customers exorbitant rates—masterminding a classic bait and switch scheme that deprived Maine

  consumers of over $58 million.

     143.        In 2016, RICO Defendant Spark, joined Clavet and Dean in their conspiracy to

  violate Section 1962(c).

     144.        RICO Defendant Spark is a sophisticated operator of competitive electricity supply

  companies in deregulated energy markets around the country. As alleged above, Spark and its

  other subsidiaries use fraudulent door-to-door sales and fraudulent reenrollment procedures to

  enroll and retain customers in at least five other states. Because of Spark’s misconduct in these

  other states, Spark and related entities are subject to numerous other class action lawsuits, and

  regulatory enforcement actions. The allegations in these cases and regulatory actions mirror those

  in this case—fraudulent advertising; fraudulent door-to-door promotion; and a deceptive renewal

  process that increases customers’ rates exorbitantly as part of a bait and switch scheme.




                                                  39
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 40 of 48                      PageID #: 1277



      145.       In purchasing Electricity Maine, Spark was not acquiring a company, but

  knowingly buying an existing scheme that it could use as a platform to launch its own fraud here

  in Maine. In ratifying Clavet and Dean’s prior unlawful acts, Spark intended to profit from their

  past violations Section 1962(c)—fraudulent marketing and reenrollment acts used to acquire

  Electricity Maine customers—and leverage that customer base to profit by committing future

  violations of Section 1962(c).

      146.       To that end, Spark entered into an agreement with RICO Defendants Clavet and

  Dean under which Spark agreed to perform predicate acts and agreed to direct others to perform

  predicate acts. RICO Defendants’ agreement to violate Section 1962(c) had two objectives—

  acquiring new Electricity Maine customers through fraudulent representations and using Dean and

  Clavet’s fraudulent enrollment process to retain current customers at prices exceeding the standard

  offer.

      147.       To accomplish the first objective, Spark agreed to employ a team of sales agents to

  conduct fraudulent door-to-door sales Maine—primarily by posing as CMP representatives. Spark

  agreed to recruit these door-to-door agents through staffing agencies, including Master Door to

  Door; train them; and pay them a commission for every customer acquisition.

      148.       As alleged above, Spark made good on its agreement and its agents are currently

  operating in Maine wearing CMP vests and sporting CMP badges; representing themselves as

  CMP employees; and committing other fraudulent acts.

      149.       To accomplish the second goal, Spark embraced Dean and Clavet’s objective of

  using the Enterprise to enroll and retain the maximum number of Electricity Maine customers at

                                                  40
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 41 of 48                       PageID #: 1278



  as high a rate as possible through the predicate acts discussed in Count I. In addition to overseeing

  the renewal process directly, Spark sought to further Clavet and Dean’s violations of 18 U.S.C. §

  1962(c) by providing Dean and Clavet with the means—$2 million working capital—and the

  incentive—up to $9 million—to ensure that Clavet and Dean used the Enterprise to reenroll the

  maximum number of customers at the highest possible prices. Spark structured these incentives

  to ensure that Electricity Maine’s customers were reenrolled, and reenrolled at rates that greatly

  exceed the standard offer.

     150.        These payments were made directly to Dean and Clavet with the understanding that

  they would continue to operate the renewal process in a deceptive manner that would shroud prices

  increases and allow Electricity Maine to retain customers at high rates. The following matrix

  outlining Spark’s incentives to Clavet and Dean appears in the May 2016 asset purchase agreement

  for Electricity Maine.




     151.        Following Spark’s May 2016 acquisition, Spark enhanced the maximum incentive

  to $9 million. Clavet and Dean were able to retain enough customers at high rates to earn a $5.5

  million fee.


                                                   41
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 42 of 48                     PageID #: 1279



     152.        Plaintiffs and Class Members have been harmed because of the pattern of

  racketeering that RICO Defendants conspired to commit in violation of 18 U.S.C. § 1962(d).

     153.        Because of RICO Defendants’ conspiracy, Plaintiff Tilton was enrolled in

  November 2017 by one of Spark’s agents posing as a CMP representative.

     154.        Because of RICO Defendants’ conspiracy, Plaintiffs and Class Members remained

  Electricity Maine customers instead of returning to standard-offer service.

     155.        Converting Plaintiffs and Class Members from standard-offer service to Electricity

  Maine’s electricity supply services; preventing Electricity Maine customers from returning to

  standard-offer service; and increasing Electricity Maine customers’ rates through a pattern of

  racketeering activity were the primary and intended purposes of RICO Defendants’ conspiracy to

  violate 18 U.S.C. § 1962(c) in violation of 18 U.S.C. § 1962(d).

     156.        For example, Electricity Maine, as part of the reenrollment scheme directed by

  Spark, reenrolled Plaintiff Rocky Coast in late summer of 2016 at a rate substantially exceeding

  the standard offer. Plaintiff Veilleux, similarly, received an email on June 28, 2017, seeking to

  enroll her at $0.1099 /kWh—a rate almost double the current standard-offer rate.

     157.        Without RICO Defendants’ conspiracy, and subsequent predicate acts, Plaintiffs

  and Class Members would not have enrolled with Electricity Maine, or would have either left

  Electricity Maine for standard-offer service.

     158.        WHEREFORE, Plaintiffs, on behalf of themselves and all persons similarly

  situated, respectfully request that the Court enter judgment jointly and severally against RICO

  Defendants; award Plaintiffs and Class Members three times their compensatory damages in an

                                                  42
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 43 of 48                     PageID #: 1280



  amount to be proven at trial, punitive damages, reasonable attorney fees, and costs; enjoin RICO

  Defendants from using the Enterprise to engage in illegal conduct; and grant Plaintiffs and Class

  Members any other relief the Court deems just and proper.

                              COUNT III
  VIOLATION OF THE MAINE UNFAIR TRADE PRACTICES ACT — 5 M.R.S. § 207

     159.        Plaintiffs repeat and reallege the allegations in every other paragraph of this

  Complaint as if fully set forth herein.

     160.        Defendants engaged in, and continue to engage in, false, unfair, and deceptive

  business practices, advertising, and marketing in violation of 5 M.R.S. § 207. These acts include

  but are not limited to:

             a. Advertising and marketing that Electricity Maine’s prices would always be lower
                than the standard offer;

             b. Advertising and marketing Electricity Maine’s prices as lower than the standard
                offer;

             c. Failing to disclose the risks associated with Electricity Maine’s product;

             d. Auto renewing Plaintiffs’ and Class Members’ contracts without notice;

             e. Advertising and marketing that Electricity Maine has saved customers millions of
                dollars;

             f. Advertising and marketing that Electricity Maine will save customers millions of
                dollars in the future;

             g. Providing teaser rates that automatically increase without notice;

             h. Otherwise increasing Plaintiffs’ and Class Members’ electricity rates without
                notice; and

             i. Refusing to allow Electricity Maine customers to terminate auto-enrolled contracts.

                                                 43
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 44 of 48                         PageID #: 1281



             j. Posing as CMP representatives, and using other fraudulent door-to-door tactics, to
                enroll customers.

     161.        Defendants’ business practices, advertising, and marketing, cause, or are likely to

  cause, substantial injury in that Plaintiffs and Class Members have suffered significant economic

  harm.

     162.        Because of the extremely deceptive nature of the Defendants’ conduct—including

  Defendants’ failure to provide Plaintiffs and Class Members with renewal notices—this harm is

  not reasonably avoidable by Plaintiffs and Class Members.

     163.        Defendants’ fraudulent and misleading business practices provide little or no

  benefit to consumers. Despite its increased price, Electricity Maine’s electricity supply services,

  are identical to, and provide no additional benefit over, its competitors’ services.

     164.        On September 26, 2016, Plaintiff Katherine Veilleux, through counsel, demanded

  relief from Defendant Electricity Maine in writing pursuant to 5 M.R.S. § 213(1-A) (Ex. C).

  Electricity Maine did not respond.

     165.        WHEREFORE, Plaintiffs, on behalf of themselves and all persons similarly

  situated, respectfully request that the Court enter judgment jointly and severally against all

  Defendants and award Plaintiffs and Class Members actual damages in an amount to be proven at

  trial, reasonable attorney fees, costs, restitution, and injunctive relief prohibiting Defendants from

  (a) engaging in unfair and deceptive trade practices, (b) charging electricity rates greater than the

  standard-offer, and (c) charging early termination fees; and any other relief that the Court deems

  just and proper.


                                                   44
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 45 of 48                     PageID #: 1282



                                            COUNT IV
                                       UNJUST ENRICHMENT

         166.    Plaintiffs repeat and reallege the allegations in every other paragraph of this

  Complaint as if fully set forth herein.

         167.    As the intended and expected result of their conscious wrongdoing, Defendants

  have profited and benefited from payments made by Plaintiffs and Class Members for residential

  electricity services at rates greater than standard-offer service.

         168.    Defendants have voluntarily accepted and retained these payments, with full

  knowledge and awareness that, as a result of their wrongdoing, Plaintiffs and Class Members were

  overpaying for residential electricity services.

         169.    By accepting payments for residential electricity services at rates greater than the

  standard-offer rate, Defendants are unjustly enriched.

         170.    WHEREFORE, Plaintiffs, on behalf of themselves and all persons similarly

  situated, respectfully request that the Court enter judgment jointly and severally against all

  Defendants and award restitution of Defendants’ wrongful profits, revenues, and benefits in an

  amount to be proven at trial and award any other relief that the Court deems just and proper.

                                             COUNT V
                                        CIVIL CONSPIRACY

     171.        Plaintiffs repeat and reallege the allegations in every other paragraph of this

  Complaint as if fully set forth herein.




                                                     45
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 46 of 48                     PageID #: 1283



     172.        Defendant Spark conspired with Defendants Clavet, Dean, Electricity Maine, and

  Provider Power, to fraudulently enroll and reenroll Maine consumers in Electricity Maine’s supply

  services as alleged above in this Complaint.

     173.        Spark purchased Electricity Maine with the intent to implement the same fraudulent

  scheme it employs in other states. In buying Electricity Maine, Spark agreed to engage in the

  fraudulent and deceptive acts alleged above in violation of 5 M.R.S. § 207 and Maine common

  law; and demanded that others do the same.

     174.        The conspiracy to violate 5 M.R.S. § 207 and the other causes of action alleged

  above was intended to benefit Spark.

     175.        In agreeing to conspire with the other Defendants, Spark ratified Defendants’

  violations of 5 M.R.S. § 207 and Maine common law dating back to 2011. In ratifying these prior

  unlawful acts, Spark intended to profit from Defendants’ past misconduct in enrolling and

  reenrolling Maine consumers in Electricity Maine’s services and leverage that customer base to

  commit future fraudulent conduct.

     176.        WHEREFORE, Plaintiffs, on behalf of themselves and all persons similarly

  situated, respectfully request that the Court enter judgment jointly and severally against all

  Defendants for Defendants’ conduct in violation of Maine common law and 5 M.R.S. § 207 since

  2011, award restitution of Defendants’ wrongful profits, revenues, and benefits in an amount to be

  proven at trial and award any other relief that the Court deems just and proper.

                                          JURY DEMAND

         Plaintiffs demand a trial by jury on each and every count so triable.

                                                  46
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 47 of 48              PageID #: 1284




       Dated December 26, 2018, at Portland, Maine.

                                          Respectfully submitted,

                                          __/s/ Benjamin Donahue_______________
                                          Thomas F. Hallett
                                          Benjamin N. Donahue
                                          Attorneys for the Plaintiffs and Class Members
                                          HALLETT WHIPPLE WEYRENS
                                          Six City Center
                                          PO Box 7508
                                          Portland, Maine 04112-7508
                                          (207) 775-4255
                                          bdonahue@hww.law



                                          _/s/ Robert Cummins________________
                                          Robert P. Cummins
                                          Attorney for Plaintiffs and Class Members
                                          The Cummins Law Firm
                                          33 North Dearborn Street
                                          Chicago, Illinois 60602
                                          312-662-6321
                                          rpc@cumminslawfirm.com




                                            47
Case 1:16-cv-00571-LEW Document 135 Filed 12/26/18 Page 48 of 48                     PageID #: 1285



                                   CERTIFICATE OF SERVICE


         I, Benjamin N. Donahue, Esq., certify that on December 26, 2018, I electronically filed the

  foregoing Third Amended Complaint with the Clerk of Court using the CM/ECF system which

  will send notification of such filings(s) to counsel of record.



                                                 Respectfully submitted,



                                                 __/s/ Benjamin Donahue__________________
                                                 Benjamin N. Donahue
                                                 Attorney for Plaintiffs and Class Members
                                                 HALLETT WHIPPLE WEYRENS
                                                 Six City Center
                                                 P.O. Box 7508
                                                 Portland, ME 04112-7508
                                                 (207) 775-4255
                                                 bdonahue@hww.law




                                                   48
